UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4893
KENNETH R. HENSLEY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
              Glen M. Williams, Senior District Judge.
                            (CR-00-24)

                      Submitted: May 31, 2001

                       Decided: July 27, 2001

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David L. Scyphers, SCYPHERS & AUSTIN, P.C., Abingdon, Vir-
ginia, for Appellant. Robert P. Crouch, Jr., United States Attorney,
Rick A. Mountcastle, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.
2                      UNITED STATES v. HENSLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A jury convicted Kenneth R. Hensley of perjury, in violation of 18
U.S.C.A. § 1623 (West 2000). On appeal, Hensley challenges the dis-
trict court’s instructions to the jury and the sufficiency of the evi-
dence. We affirm.

   Hensley first argues on appeal that the district court erred in
instructing the jury on the ground that the instructions assumed Hens-
ley’s testimony was false rather than requiring the jury to find that
element of the offense. We have reviewed the parties’ briefs, the joint
appendix, and the court’s instructions. Reading the record as a whole,
United States v. Ellis, 121 F.3d 908, 923 (4th Cir. 1997), we find no
error, plain or otherwise. United States v. Strickland, 245 F.3d 368,
376 (4th Cir. 2001) (stating standard of review).

   Hensley also challenges his conviction on the ground that the dis-
trict court erred by denying his motion for judgment of acquittal
under Fed. R. Crim. P. 29. To prove a violation of § 1623, the Gov-
ernment must prove that Hensley testified under oath in a proceeding
before a court and knowingly made a false statement that was mate-
rial to the proceeding. United States v. Sarihifard, 155 F.3d 301, 306
(4th Cir. 1998). Our de novo review of the record leads us to conclude
that the evidence was sufficient. United States v. Gallimore, 247 F.3d
134, 136 (4th Cir. 2001) (stating standard of review); United States
v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc) (providing
standard to review sufficiency of evidence). To the extent that Hens-
ley challenges a Government witness’ testimony as being uncertain,
we do not review the credibility of the witnesses and "‘assume that
the jury resolved all contradictions [in the testimony] . . . in favor of
the Government.’" United States v. Romer, 148 F.3d 359, 364 (4th
Cir. 1998) (quoting United States v. United Med. & Surgical Supply
Corp., 989 F.2d 1390, 1402 (4th Cir. 1993)). Thus, the district court
did not err in denying Hensley’s Rule 29 motion.
                     UNITED STATES v. HENSLEY                      3
   Accordingly, we affirm Hensley’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the material before the court and argument would not aid
the decisional process.

                                                        AFFIRMED